, Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 21-29, 31-33 and 35-41, filed 3-30-2021 and drawn to:
21. (Currently Amended) A requestor mobile device of a requestor, the requestor mobile device comprising:

a processor;

a display to provide a graphical user interface (GUI) for use with a financial application and a messaging application, the messaging application configured to send, receive, and display general text-based messages, the financial application configured to communicate with the messaging application via an application programming interface (API);

a transceiver to send and receive one or more of wired or wireless communications;

and memory, in communication with the processor, and storing the financial application, the messaging application, existing contact data, and instructions that, when executed by the processor, are configured to cause the processor to:

execute the messaging application to:

send, via the transceiver, a plurality of messages to a responder mobile device via the messaging application, the responder mobile device associated with a responder;

display, in the GUI of the messaging application, the plurality of messages on the requestor mobile device;

and transmit, via the API, the plurality of messages to the financial application from the messaging application;
execute the financial application to:



translate the plurality of messages using optical character recognition or machine learning;

determine whether one or more translated messages of the plurality of translated messages includes data indicative of a request for funds based on the translation of the message, the data indicative of the request includes at least a funds transfer action and a funds transfer amount;

in response to determining that the one or more translated messages does not comprise data indicative of a request for funds transfer, display, in the GUI of the messaging application, the one or more translated messages on the requestor mobile device;

and in response to determining that the one or more translated messages comprise data indicative of a funds transfer request, generate a funds request by:

automatically 
populating a funds transfer request form with a transfer amount, a recipient account, and a sending account based on the one or more translated messages, the requestor, and the responder;

and displaying, in the GUI integrated with the messaging application and alongside the one or more translated messages, the funds transfer request form comprising a first input field to enable the requestor to modify the funds transfer action, a second input field to enable the requestor to modify the funds transfer amount, and a third input field to enable the requestor to select a bank account from among one or more bank accounts to receive the funds transfer, the bank account associated with the financial application;

send the funds transfer request to the responder mobile device;

receive a response from the responder mobile device, the response including a modification to the funds transfer request, wherein the modification to the funds transfer request includes a restriction to provide the funds transfer amount as a gift card redeemable at a particular merchant;

and in response to receiving the restriction to provide the funds transfer amount as the gift card, format, in real-time, the funds transfer amount into the gift card, and generate the gift card, classified in class 705, subclass 39.

Group II.	Claims 21-29, 31-33 and 35-41, filed 12-7-2021 and drawn to:

21. (Currently Amended) A, system comprising:

A processor;

and memory, in communication with the processor, and storing, instructions that, when executed by the processor, are configured to cause the processor to:

receive, via a requester device associated with a requester, a first message comprising information, associated with a responder;

extract, via a first machine learning model (MLM), one or more features from the first message, wherein the one or more features comprise one or more of a name of a person, a title of a person, a request type, a transfer amount, an account name, an account number, or combinations 
    PNG
    media_image1.png
    14
    52
    media_image1.png
    Greyscale


determine, via the first MLM, whether the one or more features are associated with a funds transfer request;

responsive to determining that the one or more features are associated with a funds transfer request, translate the first message, via the first MLM, into a format for completing the funds transfer request by displaying via a first graphical user interface (GUI) of the requester device one or more first user input objects based on the one or more features;

receive, via the first GUI of the requester device, one or more first selections associated with the one or more first user input objects;

transmit, to a responder device associated with the responder, the one or more first user input objects and the one or more first selections associated with the one or more first user input objects;

display, via a second GUI of the responder device, the one or more first user input objects and the one or more first selections associated with the one or more first user input objects;



receive, via the second GUI of the responder device, one or more modifications, to the one or more first selections, and one or more second selections associated with the one or more second user input objects;

and responsive to receiving the one or more modifications and the one or more second selections, complete a funds transfer by automatically instructing a server associated with a financial institution associated with the responder to transfer funds from a first financial account associated with the responder to a second financial account associated with the requester, classified in class 705, subclass 39.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.



Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



/Robert R Niquette/
Primary Examiner, Art Unit 3691